OPINION — AG — ** MERIT SYSTEM — SICK LEAVE ** UNDER THE PROVISIONS OF RULE 1420 OF THE MERIT SYSTEM OF PERSONNEL ADMINISTRATION, IN THE EVENT OF AN EXTENDED ILLNESS A MERIT SYSTEM EMPLOYEE MAY FIRST USE ALL HIS ACCRUED SICK LEAVE. ANY FURTHER ABSENCE IN THAT REGARD MUST BE APPLIED AGAINST ACCRUED ANNUAL LEAVE. IN ADDITION, RULE 1421 PROVIDES THAT IF ALL ACCRUED SICK LEAVE AND ALL ACCRUED ANNUAL LEAVE ARE EXHAUSTED, THEN THE AGENCY, AT ITS DISCRETION, MAY REINSTATE ANY AMOUNT OF SICK LEAVE EARNED BY AN EMPLOYEE THAT WAS NOT CREDITED TO HIM BECAUSE OF HIS BEING AT THE SICK LEAVE CEILING PROVIDED IN RULE 1420(4). (SICK LEAVE, STATE EMPLOYEE, MERIT SYSTEM RULES, ABSENCE FROM WORK, PROVISIONS) CITE: 74 O.S. 805 [74-805](2) (MIKE D. MARTIN)